Title: To James Madison from Stephen Pleasonton, 19 September 1807
From: Pleasonton, Stephen
To: Madison, James



Dear Sir,
Department of State Sepr. 19th. 1807

The Secretary of the Navy in communicating the name with which he filled the blank Commission lately sent to him for a Consul at Batavia, expresses a wish to be informed in what way, and out of what fund, that gentleman can be paid the sum of three thousand dollars, which he has stipulated to pay, by a copy of a letter herewith enclosed; for services to be rendered at Batavia.  As this is the first intimation of the arrangement which I have had, and not knowing what species of services are to be rendered, my answer to Mr Smith, must depend on that I receive from you.  It seems that one half of the sum is to be paid immediately, and on that account, Mr Smith will doubtless wish an early answer.
I sincerely hope that yourself and Mrs. Madison, have not been visited by the epidemic which has assailed us all here, in turn, with such violence.  No gentleman however, in the office, has been confined by it.  I have the honor to remain, with perfect respect & Esteem, Dr. Sir, your Ob Sert.

S. Pleasonton

